Case 2:18-cv-02556-SHM-atc Document 103 Filed 09/15/20 Page 1 of 17   PageID 1246



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                       )
  PB&J TOWING SVC., I&II, LLC,         )
                                       )
          Plaintiff,                   )
                                       )
                                       )
  v.                                   )    No. 18-CV-02556
                                       )
  SAMUEL HINES, INDIVIDUALLY           )
  AND AS COMMANDER OF                  )
  TRAFFIC/SPECIAL OPERATIONS           )
  DIVISION OF THE MEMPHIS              )
  POLICE DEPARTMENT; DEBRA             )
  STREETER, INDIVIDUALLY AND AS        )
  MEMBER OF MEMPHIS POLICE             )
  DEPARTMENT BOARD; NATHANIEL          )
  JACKSON, INDIVIDUALLY AND AS         )
  MEMBER OF MEMPHIS POLICE             )
  DEPARTMENT BOARD; KAREN              )
  ARMSTRONG, INDIVIDUALLY AND          )
  AS MEMBER OF MEMPHIS POLICE          )
  DEPARTMENT BOARD; STACY              )
  SMITH, INDIVIDUALLY AND AS           )
  MEMBER OF MEMPHIS POLICE             )
  DEPARTMENT BOARD; MARK               )
  TAYLOR, INDIVIDUALLY AND AS          )
  MEMBER OF MEMPHIS POLICE             )
  DEPARTMENT BOARD; AND                )
  THE CITY OF MEMPHIS,                 )
                                       )
          Defendants.


                                    ORDER



       This is a procedural due process action under 42 U.S.C. §

  1983.     Plaintiff PB&J Towing Svc., I&II, LLC (“PB&J Towing”)

  alleges that it was deprived of its property interest in its
Case 2:18-cv-02556-SHM-atc Document 103 Filed 09/15/20 Page 2 of 17      PageID 1247



  place on the Memphis Police Department rotational call list for

  wrecker1 companies without a pre-deprivation hearing.                (ECF No.

  1.)     Before the Court are plaintiff’s motion for partial summary

  judgement and defendants’ motions for partial summary judgement

  and for summary judgement.            (ECF No. 92; ECF No. 88; ECF No.

  91.)

  I.      Background

          Defendant the City of Memphis (the “City”), through its

  police department, maintains a list of wrecker companies to be

  called on a rotating basis when emergency wrecker services are

  required (the “List”).          See Memphis City Ord. § 6-88-26(D).         A

  company must meet requirements listed in Memphis City Ordinances

  to be placed on the List and may only be removed from the List

  for reasons defined in Memphis City Ordinances. See id.; Memphis

  City Ord. § 6-88-50.        Defendant Samuel Hines is the Commander of

  the Traffic and Special Operations Division of the Memphis Police

  Department. Hines is the designee of the Director of Police

  Services charged with maintaining the List.             (See Dep. of Hines,

  ECF No. 86-1, at 586.)2

          The City has created geographic zones with a certain number

  of companies comprising the List for each zone.                   See Memphis



  1   A wrecker is a tow truck.   See Memphis City Ord. § 6-88-2.
  2 Unless otherwise noted, pin cites for record citations refer to the PageID
  page number.

                                          2
Case 2:18-cv-02556-SHM-atc Document 103 Filed 09/15/20 Page 3 of 17   PageID 1248



  City Ord. § 6-88-29(B).         Zone decals are issued to wrecker

  companies denoting their position on the List for a particular

  zone.   (See Dep. of Fullilove, ECF No. 96-2, at 1190-91.)             The

  List applies only to zones.      See Memphis City Ord. § 6-88-29(B).

  Other decals issued, such as those indicating that a wrecker

  company has an emergency services permit, apply to the City as

  a whole and do not specify a zone.         See Memphis City Ord. § 6-

  88-33(4).   Only a decal indicating a zone denotes a place on the

  List, and then, only for the specified zone.

       In the years leading up to 2017 and until at least May 2017,

  plaintiff PB&J Towing maintained a place on the List for Zone 6.

  (Pl.’s Resp. to Statement of Undisputed Facts, ECF No. 95-2, at

  1048-51.)   On May 18, 2017, after a dispute over lot inspections,

  PB&J Towing received a Cease and Desist Order preventing it from

  conducting any wrecker services in the City.           (ECF No. 89, at

  738-39.)    Because of the Cease and Desist Order, the Memphis

  Police Department removed PB&J Towing from the List for Zone 6.

  (ECF No. 89, at 745.)

       On May 19, 2017, after the Cease and Desist Order, PB&J

  Towing applied for a citywide emergency wrecker services permit

  and to be on the List for Zone 6.         (ECF No. 89, at 740.)       PB&J

  Towing’s application to provide general and emergency wrecker

  services was approved on August 16, 2017.          (Dep. of Fullilove,

  ECF No. 92-3, at 922.)       PB&J Towing was also issued decals for

                                      3
Case 2:18-cv-02556-SHM-atc Document 103 Filed 09/15/20 Page 4 of 17             PageID 1249



  Zone 6.        (Id.)    Later that day, PB&J Towing was informed that

  the Zone 6 decals had been issued in error.               (Dep. of Fullilove,

  ECF No. 96-2, at 1196.)        PB&J Towing returned the Zone 6 decals,

  and the check paying for those decals was voided.                     (Id.)     PB&J

  Towing was correctly issued emergency services decals.                          (See

  Id.)

         PB&J Towing found out that it had not been added to the

  Zone 6 List on September 7, 2017, when Hines sent PB&J Towing a

  letter saying that its application to be on the List had been

  denied.        (ECF No. 90, at 794.)       PB&J Towing timely appealed.

  (Dep. of Hines, ECF No. 86-1, at 623.)                 On September 28, 2017,

  Hines convened an appeal hearing.            (Id.)      At that hearing, the

  Individual       Defendants   provided     PB&J   Towing       with    a   list   of

  complaints and violations and asked PB&J Towing to respond. (See

  id. at 630.)           Because PB&J Towing was unprepared to respond,

  having heard the complaints for the first time, it asked for a

  continuance.       (See id. at 632.)     The hearing was reset to October

  18, 2017.       (See id. at 637.)      At the second hearing, the panel

  voted     to    uphold    Hines’s   decision      to    deny     PB&J      Towing’s

  application for inclusion on the List.            (ECF No. 95-8, at 1154.)

         On August 14, 2018, PB&J Towing filed this lawsuit against

  the City and the Individual Defendants under 42 U.S.C. § 1983,

  alleging due process violations and a civil conspiracy arising

  from PB&J Towing’s removal from the Zone 6 List.                      (ECF No. 1.)

                                         4
Case 2:18-cv-02556-SHM-atc Document 103 Filed 09/15/20 Page 5 of 17   PageID 1250



  PB&J Towing asserts that it was deprived of its constitutionally

  protected procedural due process property interest under the

  Fourteenth Amendment when Hines removed it from the List without

  notice or hearing.     (Id. ¶¶ 29-34.)

       On August 6, 2019, the Individual Defendants moved to

  dismiss PB&J Towing’s claims.           (See ECF No. 40.)      The Court

  granted the motion to dismiss defendants Streeter, Armstrong,

  Smith, and Taylor.     (ECF No. 69, at 363.)     Defendant Jackson was

  dismissed separately in a later order.        (ECF No. 74.)    The Court

  also granted the motion to dismiss on the conspiracy claim as to

  all defendants.     (ECF No. 69, at 369.)

       Defendants Hines and the City moved for partial summary

  judgement on issues related to damages on April 28, 2020.             (ECF

  No. 85.)   That motion was amended on May 8, 2020.         (ECF No. 88.)

  On May 13, 2020, defendants Hines and the City moved for summary

  judgement.    (ECF No. 91.)      On May 14, 2020, PB&J Towing moved

  for partial summary judgement on the issue of liability.              (ECF

  No. 92.)   All parties have responded and replied, and the motions

  are now ripe for consideration.          (ECF No. 93; ECF No. 95; ECF

  No. 96; ECF No. 97; ECF No. 98; ECF No. 99.)

       For the reasons stated below, plaintiff’s motion for partial

  summary judgement is DENIED.         Defendants’ motion for partial

  summary judgement is DENIED as moot.           Defendants’ motion for

  summary judgement is GRANTED.

                                      5
Case 2:18-cv-02556-SHM-atc Document 103 Filed 09/15/20 Page 6 of 17   PageID 1251



  II.   Jurisdiction

        The   Court   has federal    question jurisdiction.       Under 28

  U.S.C. § 1331, district courts have original jurisdiction “of

  all civil actions arising under the Constitution, laws, or

  treaties of the United States.”         PB&J Towing asserts violations

  of its constitutional rights and seeks relief under 42 U.S.C.

  § 1983.     (ECF No. 1 ¶ 9.)      Its claims arise under the laws of

  the United States.

  III. Standard of Review

        A. Motions for Summary Judgement

        Under Federal Rule of Civil Procedure 56, on motion of a

  party, the court “shall grant summary judgment if the movant

  shows that there is no genuine dispute as to any material fact

  and the movant is entitled to judgment as a matter of law.”           Fed.

  R. Civ. P. 56(a).      “[T]he moving party is entitled to summary

  judgment when the nonmoving party ‘fails to make a showing

  sufficient to establish the existence of an element essential to

  that party’s case, and on which that party will bear the burden

  of proof at trial.’” George v. Youngstown State University, 966

  F.3d 446, 458 (6th Cir. 2020) (quoting Celotex Corp. v. Catrett,

  477 U.S. 317, 322–23 (1986)).

        The non-moving party has the duty to point out specific

  evidence in the record sufficient to justify a jury decision in

  its favor. See Fed. R. Civ. P. 56(c)(1); InterRoyal Corp. v.

                                      6
Case 2:18-cv-02556-SHM-atc Document 103 Filed 09/15/20 Page 7 of 17   PageID 1252



  Sponseller, 889 F.2d 108, 111 (6th Cir. 1989).          When confronted

  with a properly supported motion for summary judgment, the non-

  moving party must set forth specific facts showing that there is

  a genuine dispute for trial.         See Fed. R. Civ. P. 56(c).          A

  genuine dispute for trial exists if the evidence is “‘such that

  a reasonable jury could return a verdict for the nonmoving

  party.’”      See Wasek v. Arrow Energy Servs., 682 F.3d 463, 467

  (6th Cir. 2012) (quoting Anderson v. Liberty Lobby, Inc., 477

  U.S.   242,   248   (1986)).    “[I]n   order   to   survive   a    summary

  judgement motion, the non-moving party ‘must do more than simply

  show that there is some metaphysical doubt as to the material

  facts.’”      Lossia v. Flagstar Bancorp, Inc., 895 F.3d 423, 428

  (6th Cir. 2018) (quoting Matsushita Elec. Indus. Co. v. Zenith

  Radio Corp., 475 U.S. 574, 586 (1986)).

         Although summary judgment must be used carefully, it “is an

  integral part of the Federal Rules as a whole, which are designed

  to secure the just, speedy, and inexpensive determination of

  every action[,] rather than a disfavored procedural shortcut.”

  FDIC v. Jeff Miller Stables, 573 F.3d 289, 294 (6th Cir. 2009)

  (internal quotation marks and citations omitted).

         The standard remains the same when both parties move for

  summary judgment.      Taft Broad. Co. v. United States, 929 F.2d

  240, 248 (6th Cir. 1991).         “When reviewing cross-motions for

  summary judgment, the court must evaluate each motion on its own

                                      7
Case 2:18-cv-02556-SHM-atc Document 103 Filed 09/15/20 Page 8 of 17          PageID 1253



  merits and view all facts and inferences in the light most

  favorable to the nonmoving party.”               Wiley v. United States, 20

  F.3d 222, 224 (6th Cir. 1994) (citing Taft, 929 F.2d at 248).

         B. Procedural Due Process

         Plaintiffs    must   prove      three     elements    to       establish   a

  procedural due process claim under § 1983: (1) “that they have

  a life, liberty, or property interest protected by the Due

  Process Clause of the Fourteenth Amendment”; (2) “that they were

  deprived of this protected interest within the meaning of the

  Due Process Clause”; and (3) “that the state did not afford them

  adequate procedural rights prior to depriving them of their

  protected interest.”        Med Corp., Inc. v. City of Lima, 296 F.3d

  404, 409 (6th Cir. 2002) (quoting Hahn v. Star Bank, 190 F.3d

  708, 716 (6th Cir. 1999)).

         “To have a property interest in a benefit, a person must

  have a ‘legitimate claim of entitlement to it,’ rather than a

  mere    ‘abstract    need   or    desire    for    it,’     or    a    ‘unilateral

  expectation of it.’”        Joelson v. United States, 86 F.3d 1413,

  1421 (6th Cir. 1996) (quoting Bd. of Regents of State Colleges

  v. Roth, 408 U.S. 564, 577 (1972)).

  IV.    Analysis

         PB&J Towing fails to cite any evidence establishing a

  genuine dispute about the property interest element of its case.

  To    prove   a   procedural     due   process    claim,    PB&J      Towing   must

                                          8
Case 2:18-cv-02556-SHM-atc Document 103 Filed 09/15/20 Page 9 of 17   PageID 1254



  establish that it was deprived of a property interest.               To do

  that, PB&J Towing must “point to some policy, law, or mutually

  explicit understanding that both confers the benefit and limits

  the discretion of the City to rescind the benefit.”           Med Corp.,

  296 F.3d at 410.     PB&J Towing asserts three theories purporting

  to show that it had a property interest in a place on the List.

  Even if a place on the List constituted a property interest,

  none of PB&J Towing’s theories demonstrates that it was entitled

  to be on the List at the relevant time.             It had no property

  interest.

       A.     PB&J Towing was removed from the List because of the
              Cease and Desist Order.

       PB&J Towing argues that it was not removed from the List

  for Zone 6 before Hines acted in September 2017, which, if true,

  would mean that PB&J Towing was on the List at the relevant time.

  Defendants argue that PB&J Towing was removed from the List

  because of the Cease and Desist Order in May 2017.           PB&J Towing

  counters that the terms of the Cease and Desist Order did not

  mention removal from the List and, because it complied with the

  terms of the Cease and Desist Order by allowing inspection of

  its lots, it was never removed from the List.

       Uncontroverted evidence demonstrates that PB&J Towing was

  removed from the List in May or June 2017, before Hines acted in

  September 2017.     Defendants point to a June 2017 order from the


                                      9
Case 2:18-cv-02556-SHM-atc Document 103 Filed 09/15/20 Page 10 of 17    PageID 1255



  Memphis Transportation Commission upholding the Cease and Desist

  Order.     In that order, the Commission states that “MPD removed

  PB&J from the MPD Emergency Rotation List” following the Cease

  and     Desist   Order.     PB&J   Towing   does    not   point      to   any

  contradictory evidence in the record.           No reasonable trier of

  fact could find that PB&J Towing was still on the List as of May

  or June 2017, following the Cease and Desist Order.

        B.    The decals given to PB&J Towing in August 2017 did not
              create a property interest.

        A misunderstanding or erroneous belief cannot be the basis

  for a mutually explicit understanding that supports a claim of

  entitlement.     See Perry v. Sindermann, 408 U.S. 593, 601 (1972).

  A mistake is such a “misunderstanding” or “erroneous belief.”

  Mistake, Black’s Law Dictionary, (11th ed. 2019).

        PB&J Towing argues that the issuance of decals in August

  2017 demonstrates that it was put on the List at that time.

  First, PB&J Towing argues that it was issued Zone 6 decals that

  denote a place on the List.        Second, PB&J Towing argues that it

  was issued emergency services decals that denote a place on the

  List.      Because both conclusions are based on mistakes, PB&J

  Towing demonstrates only a unilateral expectation of a place on

  the List, which is insufficient to create a property interest.




                                      10
Case 2:18-cv-02556-SHM-atc Document 103 Filed 09/15/20 Page 11 of 17        PageID 1256



               1.     The mistaken issuance of Zone 6 decals created
                      only a unilateral expectation of a property
                      interest.

        In this case, Zone 6 decals were issued to PB&J Towing by

  mistake; however, PB&J Towing was promptly notified of the

  mistake, was refunded its payment, and returned the decals. Such

  a mistake does not create the type of “reliance” in a property

  interest that must not be “arbitrarily undermined.”                 Roth, 408

  U.S. at 577.

        Where a mistake creates no legitimate expectation of a

  benefit, there can be no property interest.                   For example, in

  House   v.   Univ.    of     Central   Ark.,   an   instructor    received    an

  appointment letter that mistakenly identified her appointment

  for the following academic year as tenure-track instead of

  terminal.     684 F. Supp. 222, 226 (E.D. Ark. 1988).              Because she

  had already served as an instructor for the maximum number of

  years in a tenure-track role without gaining tenure, she argued

  that the letter saying she was to serve an additional year in a

  tenure-track role proved she had been granted tenure.                     Id. at

  227-28.           However,     plaintiff     had    removed     herself     from

  consideration for a tenured position and so could not have been

  granted tenure.       Id.     The court held that there was no property

  interest because the plaintiff should have realized that a

  mistake had been made in the appointment letter and so could

  have had no legitimate expectation of tenure.                 Id. at 228.

                                          11
Case 2:18-cv-02556-SHM-atc Document 103 Filed 09/15/20 Page 12 of 17   PageID 1257



         A mistake can only create a property interest where there

  was reason to rely on it.        That was the situation in Leland v.

  Miss. State Bd. Of Registration for Prof’l Eng’rs and Land

  Surveyors. 841 F. Supp. 192 (S.D. Miss. 1993).             Plaintiff had

  been issued a license as an engineer by mistake, but the court

  held that he had a property interest in his professional license.

  Id. at 198-99.     In that case, the license issued in June and the

  plaintiff was not notified of the mistake until November.               Id.

  at 194.     Mississippi law established that the issuance of a

  license was evidence that the person named on the license was

  entitled to the rights and privileges of an engineer.                Id. at

  199.      The   court   held   that   under   these   circumstances,    the

  plaintiff had a property interest in his license.           Id.

         The instant case is more like House than Leland.                Like

  House, but unlike Leland, PB&J Towing had timely notice that

  there was a mistake, which reduces reliance on the mistake.

  Although in House notice of the mistake was immediate because

  the mistake was obvious, PB&J Towing was notified of the mistake

  later the same day, not months later as in Leland.                     Most

  importantly, notice of the mistake came well before Hines acted

  in September 2017.       PB&J Towing did not have reason to rely on

  the mistaken issuance of decals as evidence that it was on the

  List when Hines acted.



                                        12
Case 2:18-cv-02556-SHM-atc Document 103 Filed 09/15/20 Page 13 of 17   PageID 1258



               2.   PB&J Towing’s mistaken understanding of the
                    significance of the decals it was correctly
                    issued creates no property interest.

         PB&J Towing disputes the meaning of the citywide emergency

  services decals that it was correctly issued in August 2017.

  PB&J Towing insists that the emergency decals denote a place on

  the List for Zone 6.      It is unclear why, if that were the case,

  there would be a need for separate zone decals.

         City ordinances demonstrate that emergency services decals

  do not limit emergency towing to a zone, meaning that emergency

  services decals cannot be evidence that a wrecker company was

  added to the List for a zone.            Section 6-88-33(4)(c) is the

  relevant section for the issuance of emergency decals.                 See

  Memphis City Ord. § 6-88-33(4)(c).           That section states that

  “[t]he term ‘emergency wrecker service’ means the removal of

  motor vehicles from the streets, alleys, roads, highways and

  thoroughfares within the area of the metropolitan government. .

  . .”   Id.   The section provides that an emergency services decal

  authorizes emergency towing throughout the City, meaning that no

  zone limitation is implied by the issuance of an emergency

  services decal.      See id.     Zones are created only for purposes

  of the List.      See Memphis City Ord. § 6-88-29(B).

         PB&J Towing points to the application that it completed in

  May 2017 as evidence that the emergency services decals denote

  a place on the List.       PB&J Towing argues that its application

                                      13
Case 2:18-cv-02556-SHM-atc Document 103 Filed 09/15/20 Page 14 of 17   PageID 1259



  demonstrates that emergency towing services and the List are the

  same thing. However, the application clearly shows that a towing

  company can apply for an emergency services permit while choosing

  not to apply for a place on the List.            A check box allows a

  company to apply for an emergency services permit.            A separate

  check box allows a company to select “No” to a request to be on

  the List.     If emergency services and the List were synonymous,

  a company could not apply for one without also applying for the

  other.     The application in use at the relevant time demonstrates

  that it was possible to apply for an emergency services permit

  without applying to be on the List.            PB&J Towing’s mistaken

  belief that emergency services decals denote a place on the List

  creates only a unilateral expectation of a place on the List.

  PB&J Towing cannot demonstrate a property interest because it

  was issued emergency services decals.

        C.     There was no mutually explicit understanding that PB&J
               Towing was entitled to a place on the List.

        A mutually explicit understanding that is cognizable under

  state law, such as an implied contract, can create a property

  interest.     See Bishop v. Wood, 426 U.S. 341, 344 (1976) (“A

  property interest in employment can, of course, be created by

  ordinance, or by an implied contract.         In either case, however,

  the sufficiency of the claim of entitlement must be decided by

  reference to state law.”); Woolsey v. Hunt, 932 F.2d 555, 563-


                                      14
Case 2:18-cv-02556-SHM-atc Document 103 Filed 09/15/20 Page 15 of 17        PageID 1260



  64 (6th Cir. 1991) (holding that analysis of state law is

  necessary to determine whether there is a valid implied contract

  creating a property interest).            PB&J Towing argues that, even if

  it was not on the List at the relevant time, there was a mutually

  explicit understanding between the City and towing companies

  that being added to the List was a “rubber stamp affair.”                   PB&J

  Towing points to no evidence establishing such an understanding

  or implied contract.

        Tennessee law recognizes implied contracts.                    Paschall’s,

  Inc. v. Dozier, 407 S.W.2d 150, 153 (Tenn. 1966).                 “A contract

  implied in fact is one that arises under circumstances which

  show mutual intent or assent to contract . . . .              Such a contract

  or agreement may result as a legal inference from the facts and

  circumstances of the case.”             Givens v. Mullikin ex rel. Estate

  of   McElwaney,      75   S.W.3d   383,       407   (Tenn.   2002)    (internal

  quotations omitted).        An implied contract “must be sufficiently

  definite to be enforced” and “cannot be accomplished by the

  unilateral action of one party, nor . . . by an ambiguous course

  of   dealing   between     the     two    parties     from   which     differing

  inferences . . . might reasonably be drawn.”                    Jamestowne on

  Signal, Inc. v. First Federal Sav. & Loan Ass’n, 807 S.W.2d 559,

  564 (Tenn. Ct. App. 1990).

        No   implied    contract     or    mutually    explicit   understanding

  cognizable under Tennessee law between PB&J Towing and the City

                                           15
Case 2:18-cv-02556-SHM-atc Document 103 Filed 09/15/20 Page 16 of 17    PageID 1261



  supports    PB&J   Towing’s    claim    of   entitlement   to   a   property

  interest.    PB&J Towing points out that the City had not denied

  any application to be on the List from any towing company during

  the prior twenty years.       That course of dealing is too indefinite

  to establish a mutually explicit understanding between PB&J

  Towing and the City.        The alleged course of dealing fails to

  establish even which towing companies would be parties to such

  an implied contract with the City.           The terms of such a contract

  for rubber stamp approval of applications to be on the List are

  hardly established in a sufficiently definite form that a court

  could enforce them.

        PB&J Towing’s reliance on Gregg v. Lawson to show that a

  course of dealing can create a property interest in being placed

  on the List is misplaced.        732 F. Supp. 849 (E.D. Tenn. 1989).

  In Gregg, a course of dealing helped to establish a property

  interest for a towing company. Id. at 853. However, the property

  interest in that case was remaining on the rotating call list

  and not having an application for a rotating call list approved.

  Id.; cf. Durham v. Jones, 698 F.2d 1179, 1181 (11th Cir. 1983)

  (holding that towing company that was not on a rotating call

  list had no property interest in being added to that list).

        PB&J Towing fails to cite evidence establishing a mutually

  explicit understanding that it was entitled to a place on the



                                         16
Case 2:18-cv-02556-SHM-atc Document 103 Filed 09/15/20 Page 17 of 17   PageID 1262



  List that would be recognized by state law.             It has shown no

  property interest in being added to the List.

  V.    Conclusion

        PB&J Towing fails to create a genuine dispute of material

  fact about whether it was entitled to a place on the List when

  Hines denied its application.       Because a property interest is an

  element of PB&J Towing’s § 1983 claim, and it has not shown it

  had a property interest, plaintiff’s motion for partial summary

  judgement is DENIED.        Defendants’ motion for partial summary

  judgement is DENIED as moot.          Defendants’ motion for summary

  judgement is GRANTED.



        So ordered this _15th_ day of September, 2020.



                                      /s/ Samuel H. Mays, Jr.
                                    SAMUEL H. MAYS, JR.
                                    UNITED STATES DISTRICT JUDGE




                                      17
